J-A25033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MERLE KENDRICK                             :
                                               :
                       Appellant               :   No. 247 WDA 2021

        Appeal from the Judgment of Sentence Entered January 20, 2021
               In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0005025-2019


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                              FILED: MARCH 11, 2022

        Merle Kendrick appeals the judgment of sentence entered following a

non-jury trial wherein Kendrick was found guilty of: (1) possessing a firearm

without a license; (2) persons not to possess a firearm; and (3) possession of

heroin, a controlled substance.1 On appeal, Kendrick challenges the sufficiency

of the evidence utilized in both of his firearm convictions as well as his drug-

related conviction. Furthermore, Kendrick presents a Pennsylvania Rule of

Criminal Procedure 600 argument, contending that the Commonwealth

delayed his trial beyond the date as defined by that Rule. We agree that the

evidence used to convict Kendrick was insufficient on all three counts.
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1See 18 Pa.C.S.A. § 6106(a)(1); 18 Pa.C.S.A. § 6105(a)(1); and 35 Pa.C.S.A.
§ 780-113(a)(16), respectively.
J-A25033-21



Accordingly, we reverse Kendrick’s judgment of sentence.

        In summary, a police officer initiated a traffic stop on a vehicle with an

inoperable taillight. Kendrick, one of the vehicle’s four occupants, was seated

in the row behind the driver.2

        Upon approaching the heavily-tinted automobile, the officer who pulled

over the vehicle requested the driver to put his window down. After the driver

complied, the officer noticed the smell of marijuana. Following some level of

questioning, the driver and another passenger, sitting rear driver’s side,

admitted to having smoked that substance. The same passenger then handed

a second officer a bag that was purported to contain marijuana.

        After this bag transfer, the officers ordered all of the occupants out of

the vehicle and proceeded to frisk their persons. The first officer then went

back to the vehicle and observed an AK-47 firearm lying across the middle of

the floor in the back-seating area. This finding prompted the officer to take

possession of the weapon and handcuff the vehicle’s former occupants.

        The second officer then conducted a full search of the vehicle. This

search led to the discovery of two additional firearms as well as a substance

appearing to be heroin.3 The one firearm, a Glock 23, was found “just under”

the seat on which Kendrick had been sitting. N.T., 12/7/20, at 26. In order to

uncover this weapon, however, that police officer had to “ben[d] down a little
____________________________________________


2 Specifically, Kendrick was situated in the rear and on the passenger’s side
of the vehicle.

3   No laboratory testing was ever conducted to identify the substance.

                                           -2-
J-A25033-21



bit inside the rear passenger side of the vehicle” and “look down under the

seat[.]” Id., at 27.

      Between the Commonwealth’s initial charging of Kendrick and his

eventual trial, Kendrick filed a motion to dismiss pursuant to Rule 600,

asserting that the Commonwealth’s refusal to sever his case from a co-

defendant who postponed Kendrick’s trial past its mechanical run date was

tantamount to it failing to exercise due diligence in getting him to trial in a

timely manner. The court denied his motion, but Kendrick was ultimately tried

separately from his co-defendant.

      At trial, testimony established that: (1) no fingerprints or DNA were

recovered from the Glock 23; (2) none of the vehicle’s occupants made any

statements acknowledging or accepting responsibility for any of the firearms;

(3) the vehicle’s driver possessed a license to carry a concealed firearm; (4)

the police officers could not remember the orientation and/or positioning of

the Glock 23, as it was found; and (5) the officers were unable to ascertain

when and where the passengers of the vehicle had entered that vehicle prior

to the traffic stop. See id., 19-21, 28. It was also adduced that Kendrick

remained compliant throughout the entire interaction with both police officers

and did not make any noticeably furtive movements.

      Sitting as factfinder, the court convicted Kendrick of two firearms-

related offenses stemming specifically from Kendrick’s constructive possession

of the Glock 23. The court likewise found Kendrick guilty of one drug-related

offense predicated on the recovery of what was purported to be heroin.

                                     -3-
J-A25033-21



Although he was, too, charged with a marijuana-related offense, the court

found him not guilty on that count. Subsequently, Kendrick was sentenced to

nine to twenty-three months of incarceration4 to be followed by several years

of probation.

       After    sentencing,     Kendrick       filed   a   timely   notice   of   appeal.

Correspondingly, the relevant parties have complied with their respective

dictates under Pennsylvania Rule of Appellate Procedure 1925. As such, this

appeal is ripe for evaluation.

       On appeal, Kendrick presents three issues for review:

       1. Did the Commonwealth present sufficient evidence to prove
          beyond a reasonable doubt that … Kendrick exercised
          conscious dominion or control over a firearm recovered from
          under a seat in a car whose driver possessed a license to carry
          a concealed firearm and of which … Kendrick was one of four
          occupants?

       2. Did the Commonwealth present sufficient evidence to prove
          beyond a reasonable doubt that … Kendrick exercised
          conscious dominion or control over a controlled substance
          where it introduced no evidence whatsoever that the substance
          in question was in fact a controlled substance?

       3. Did the trial court err in failing to grant … Kendrick’s [m]otion
          to [d]ismiss [p]ursuant to Pa.[]R.Crim.P.[ ]600 where the
          Commonwealth delayed his trial past its amended run[]date in
          order to avoid severing his case from another defendant who
          was ultimately tried separately?

Appellant’s Brief, at 5.

       Kendrick’s first and second assertions challenge whether the evidence
____________________________________________


4 Two of Kendrick’s three convictions received terms of incarceration.
However, those terms were ordered concurrent to one another.

                                           -4-
J-A25033-21



was sufficient to convict him. Our standard of review employed in such claims

is well-settled:

      [O]ur standard of review of sufficiency claims requires that we
      evaluate the record in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission thereof
      by the accused, beyond a reasonable doubt. Nevertheless, the
      Commonwealth need not establish guilt to a mathematical
      certainty. [T]he facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with the
      defendant's innocence. Any doubt about the defendant's guilt is to
      be resolved by the fact finder unless the evidence is so weak and
      inconclusive that, as a matter of law, no probability of fact can be
      drawn from the combined circumstances.

Commonwealth v. Lynch, 242 A.3d 339, 352 (Pa. Super. 2020) (citation

omitted) (alterations in original). To demonstrate a material element of a

crime, the Commonwealth is permitted to “sustain its burden by means of

wholly circumstantial evidence, and we must evaluate the entire trial record

and consider all evidence received against the defendant.” Commonwealth

v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013) (citation omitted). Moreover,

“[t]he trier of fact bears the responsibility of assessing the credibility of the

witnesses and weighing the evidence presented. In doing so, the trier of fact

is free to believe all, part, or none of the evidence.” Id. (citation omitted).

      Kendrick avers that the Commonwealth did not present enough

evidence to demonstrate the possession or carrying element of his two

firearms convictions. See 18 Pa.C.S.A. § 6105(a)(1) (prohibiting possession



                                      -5-
J-A25033-21


of a weapon following conviction of an enumerated offense) and 18 Pa.C.S.A.

§ 6106(a)(1) (prohibiting the carrying of a weapon without a license).

Specifically, Kendrick identifies that, inter alia, he “was one of four occupants

of the vehicle in which the firearm was found, and he did not evince any

suspicious behavior at any point during his interactions with police officers.”

Appellant’s Brief, at 13.

      Given that he was not in actual possession of the firearm, the trial court

determined that Kendrick constructively possessed the Glock 23 found

underneath his rear passenger-side car seat. See Trial Court Opinion, 5/3/21,

at 10-11.

      Constructive possession is a legal fiction, a pragmatic construct to
      deal with the realities of criminal law enforcement. We have
      defined constructive possession as conscious dominion, meaning
      that the defendant has the power to control the contraband and
      the intent to exercise that control. To aid application, we have held
      that constructive possession may be established by the totality of
      the circumstances.

      It is well established that, as with any other element of a crime,
      constructive possession may be proven by circumstantial
      evidence. In other words, the Commonwealth must establish facts
      from which the trier of fact can reasonably infer that the defendant
      exercised dominion and control over the contraband at issue.

Commonwealth v. Parrish, 191 A.3d 31, 36-37 (Pa. Super. 2018)

(citations, brackets, and internal quotation marks omitted). Furthermore,

“[t]he evidence must show a nexus between the accused and the item

sufficient to infer that the accused had the power and intent to exercise

dominion and control over it.” Commonwealth v. Peters, 218 A.3d 1206,


                                      -6-
J-A25033-21


1209 (Pa. 2019) (citation omitted). “Dominion and control means the

defendant had the ability to reduce the item to actual possession immediately

or was otherwise able to govern its use or disposition as if in physical

possession.” Id. (citations omitted).

      Importantly, however, “[m]ere presence or proximity to the contraband

is not enough.” Id. (citations omitted) (emphasis added); see also Parrish,

191 A.3d at 37 (identifying that “the location and proximity of an actor to the

contraband alone is not conclusive of guilt. Rather, knowledge of the existence

and location of the contraband is a necessary prerequisite to proving the

defendant’s intent to control, and, thus, his constructive possession”)

(citations omitted). To elaborate further, “[i]f the only inference that the fact

finder can make from the facts is a suspicion of possession, the

Commonwealth has failed to prove constructive possession.” Parrish, 191

A.3d at 37 (citation omitted). Stated differently, facts that merely rise to the

level of demonstrating association, suspicion, or conjecture between the

accused and the contraband are insufficient to prove constructive possession.

See id. “At the least, the evidence must show that the defendant knew of the

existence of the item.” Commonwealth v. Hamm, 447 A.2d 960, 962 (Pa.

Super. 1982) (citations omitted).

      In its opinion, the trial court relied exclusively on the location of the

Glock 23 vis-à-vis where Kendrick had been sitting to establish constructive

possession as to both firearms offenses. See Trial Court Opinion, 5/3/21, at


                                        -7-
J-A25033-21


9. The court further emphasized one of the officers’ testimonies, which

indicated that based on that officer’s training and experience, Kendrick’s

location meant that “the weapon was readily accessible to [him].” Id. The

court then concluded that

      [v]iewing all the evidence admitted at trial in the light most
      favorable to the Commonwealth, there was sufficient evidence to
      prove the elements of carrying a firearm without a license as it is
      clear [Kendrick] was in constructive possession of the Glock 23
      found at his feet when seated in the vehicle.

Id.

      While Kendrick may have had the power to control the weapon found

underneath the place he had been sitting given his proximity to the firearm,

there is absolutely no evidence of record tending to demonstrate that he had

any attendant intent to control that weapon or even knew of its existence. To

the extent that the weapon was, in fact, hidden from plain view, “it is settled

that we may not infer that [a defendant] knew of [a] weapon’s existence

simply from the fact that it was hidden in [an] automobile.” Hamm, 447 A.2d

at 962. Although the Commonwealth is permitted to demonstrate constructive

possession through circumstantial evidence and the trial court may find

constructive possession by analyzing the totality of the circumstances, our

precedent is clear that there must be some additional piece of evidence

proffered to demonstrate intent beyond that of spatial juxtaposition.

      According to the officer who found the Glock 23, said weapon was not

visible unless someone were to bend down and look underneath the seat.


                                     -8-
J-A25033-21


Moreover, the officers noted Kendrick’s complete cooperation, his lack of

nervousness, and were unable to recall him making any type of furtive

movement throughout the entire encounter. Additionally, while it may not be

a legally conclusive fact, it is worth noting that the driver of the vehicle in this

matter had a license to carry a firearm.

      The Commonwealth attempts to demonstrate constructive possession

by highlighting the one officer’s statement indicating that the firearm was “just

under” the seat. Appellee’s Brief, at 17. That officer stated: “if you’re seated

in the rear passenger seat where [he] located the gun, it would have been

just hunching over and reaching under and grabbing it” in order to access the

weapon. N.T., 12/7/20, at 29. In addition, the Commonwealth highlights that

all three recovered weapons were from different manufacturers and located

at different places in the vehicle. To elaborate further, the Commonwealth

suggests that given the weapons’ locations, each firearm was only accessible

to one or two people. That accessibility, states the Commonwealth, can allow

for a finding of attributability and therefore constructive possession.

      Both the trial court and Commonwealth cite Commonwealth v.

Hopkins, 67 A.3d 817 (Pa. Super. 2013), for the proposition that constructive

possession may be found if the firearm is found within arms-length of where

a defendant was seated. While it may be factually true that the weapon in

Hopkins was located within reach of that appellant, there were many other

pieces of information submitted to the court that allowed for a totality of the


                                       -9-
J-A25033-21


circumstances finding of constructive possession:

      When viewed in their totality, the facts and circumstances support
      the finding that appellant was in constructive possession of the
      contraband and the weapon. Minutes after a known drug user was
      observed making a cell phone call, pacing in a vacant lot, and
      counting money, appellant drove his vehicle the wrong way into a
      dark side street. As the police approached, the known drug user
      fled. When the transaction was thwarted, Detective Goob, a ten-
      year veteran of the narcotics unit, observed appellant attempt to
      hide two bricks of heroin in the space between the driver's seat
      and the center console of the vehicle he was driving. The detective
      also observed T.H. throw a brick of heroin onto the floor of the
      vehicle. The firearm was found within arms-length of where
      appellant was seated. Additionally, upon arrest, appellant was
      found with two cell phones and $361 in cash; the juvenile had no
      money on his person.

Id., at 821.

      The      Commonwealth   additionally    references   Commonwealth       v.

Haskins, 677 A.2d 328 (Pa. Super. 1996), Commonwealth v. Bentley, 419

A.2d 85 (Pa. Super. 1980), and Commonwealth v. Flythe, 417 A.2d 633

(Pa. Super. 1979). Haskins was cited for the distilled proposition that

contraband in areas that are usually accessible to the driver of a vehicle allows

for a finding of constructive possession. See Appellee’s Brief, at 22. Bentley

was cited for the notion that an appellant/driver’s easy reach to a weapon in

a car registered to that appellant’s wife gave rise to an inference that the

appellant knew of its presence. See id., at 23. And Flythe was cited for the

discussion that it was unbelievable for that appellant to innocently enter a

vehicle and subsequently have no knowledge of a pistol that was in somewhat

plain view and a mere inches away. See id.


                                     - 10 -
J-A25033-21


      Each case is distinguishable. In Haskins, the contraband was found “in

the glove compartment … and … in the hatch area[, which] were … areas

usually accessible only to the operator of a vehicle [i.e., the appellant].” 677

A.2d at 330. In Bentley, the appellant was the driver, the vehicle was

registered in his wife’s name, and the weapon, which was “protruding from

beneath a loose speaker on the floor in front of the driver’s seat” was located

within easy reach. See 419 A.2d at 87. Furthermore, “live bullets were found

on the ground immediately adjacent to the driver’s door.” Id. In Flythe, that

appellant was the passenger of a vehicle. After being spotted carrying, inter

alia, a tear gas gun with three others, the appellant ran to a vehicle and

attempted to flee the scene. See Flythe, 417 A.2d at 634. At that point,

officers saw the appellant “in the front seat of the vehicle leaning down as

though placing something under the seat.” See id. The contraband was found

in that position, at least somewhat in plain view, and correspondingly,

constructive possession was found given that the appellant “had leaned down

to push something under the seat,” establishing knowledge of its presence.

Id.

      Of note, Flythe additionally featured a dissent, which, unlike those in

the majority, sought more of a factual basis than simply observing an

appellant leaning forward. Judge Spaeth indicated that the Commonwealth did

not prove that the appellant intended to exercise the power to control the

contraband. See id., at 635 (Spaeth, J., dissenting). Judge Spaeth continued


                                     - 11 -
J-A25033-21


by identifying that: (1) the appellant did not own the automobile in which he

was a passenger; (2) any other person, such as the owner of the vehicle or

the driver, could have placed the contraband there; and (3) the officer’s view

was obfuscated when he saw the appellant lean forward. See id. The Judge

concluded: “[a]t most the Commonwealth has presented evidence of the

officer’s suspicions, which is not sufficient.” Id. While a dissenting opinion is

not binding, it is illuminative of this Court’s precepts regarding constructive

possession. Namely, there needs to be some threshold proffered by the

Commonwealth tending to demonstrate an intent to exercise control over a

contraband.

      At a minimum, Flythe featured a police officer testifying that he saw a

movement related to       where    contraband would ultimately be         found.

Conversely, we are unable to discern any factual nexus connecting Kendrick

to a corresponding intention to control the firearm beyond that of his location.

First, there is no evidence that the weapon was in plain view or able to be

seen without manipulating one’s body in a way that would be distinct from

simply being a vehicular passenger. Second, the orientation of the gun (such

as the location of the trigger, etc.) as it lay underneath the seat was unable

to be remembered and is therefore unknown. Third, Kendrick was a passenger

in the vehicle which he did not own, and there is no evidence related to when

or where he, or the other passengers, entered the vehicle. Fourth, the driver

was licensed to carry a concealed firearm. Fifth, other than a demonstration


                                     - 12 -
J-A25033-21


of its operability, no physical testing of the Glock 23 was performed, either

DNA or fingerprint. Sixth, neither Kendrick, nor any of the vehicle’s other

occupants, made any kind of contemporaneous or after-the-fact statement

tying him or anyone else to the specific contraband. Seventh, Kendrick

remained completely compliant and did not make any furtive movements at

all relevant points.

       Looking at the totality of the circumstances, we are constrained by the

lack of any additional factual basis tying Kendrick to the weapon.5 As stated

prior, a hidden weapon, standing alone, cannot form the inference that an

individual would have knowledge of its existence in an automobile. See

Hamm, 447 A.2d at 962. Other than his location to the firearm, which, by

itself, is insufficient to demonstrate constructive possession as a matter of

law, there is simply no salient basis of record to conclude that Kendrick had

an intent to exercise control over the weapon.

       Although we view all evidence in the light most favorable to the

Commonwealth,        proximity,     by   itself,   is   not   enough   to   demonstrate

constructive possession, and nothing more has been offered that extends

beyond that domain. As such, we find the evidence insufficient to convict


____________________________________________


5 To the extent the Commonwealth suggests that the different weapons
uncovered in this case make it more likely for them to be attributable to
specific occupants, we are unable to find any related authority on this
assertion. If anything, it would be equally, if not more, likely that a legal gun
owner, such as the driver here, would opt to acquire distinct firearms rather
than having three of the exact same type.

                                          - 13 -
J-A25033-21


Kendrick on his two firearms-related convictions.

      In his second argument, Kendrick asserts that the Commonwealth failed

to present evidence beyond a reasonable doubt to establish that he possessed

heroin or any other controlled substance. Kendrick bolsters this claim by

stating that one of the officers testified that the recovered substance appeared

to be heroin, but that nothing further was entered into evidence to

conclusively demonstrate what that substance was. Absent information

related to how the substance was packaged or any kind of laboratory report

confirming its composition, Kendrick believes that the Commonwealth failed

to meet its burden of proof.

      The Commonwealth and the trial court agree with Kendrick’s argument:

      Upon a thorough review of the record, the [t]rial [c]ourt has
      determined that the Commonwealth failed to introduce a crime lab
      report at the time of trial to establish that the alleged controlled
      substance was heroin, or any controlled substance. Due to this
      oversight, the [t]rial [c]ourt acknowledges that [it] failed to
      provide sufficient evidence to prove beyond a reasonable doubt
      that [Kendrick] physically or constructively possessed a controlled
      substance. As such, [Kendrick’s] conviction and sentence for
      possession of a controlled substance should be vacated[.]

Trial Court Opinion, 5/3/21, at 11. “The Commonwealth has also reviewed the

trial record thoroughly and concurs with [Kendrick] and with the court that

there was insufficient evidence to sustain the conviction based on the failure

to introduce laboratory report showing that the substance was heroin.”

Appellee’s Brief, at 42.




                                     - 14 -
J-A25033-21


       As we see no basis to depart from the agreed-upon rectification of

Kendrick’s drug-related conviction, we agree that the evidence was insufficient

to convict him and proceed accordingly.

       Because all three of Kendrick’s convictions were predicated on

insufficient evidence, we reverse his entire judgment of sentence.6

       Judgment of sentence reversed. Appellant discharged. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




____________________________________________


6 Given our adjudication of Kendrick’s first two issues, it is unnecessary to
discuss his third.

                                          - 15 -